    Case: 3:21-cr-00022-WHR Doc #: 24 Filed: 08/20/21 Page: 1 of 1 PAGEID #: 76




                          \IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 3:21cr22

                  Plaintiff,                  JUDGE WALTER H. RICE

       vs.

DENNIS HUNTER,

                  Defendant.


    PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET


Date of Scheduling Conference                       from 5/ l 7/2021 on 5/20/2021
Jury Trial Date                                                 8/27/2021
Final Pretrial Conference (by telephone)            Wednesday, 8/18/2021 at 5:00 pm
Motion Filing Deadline
   Oral and Evidentiary Motions                                 8/ 16/2021

   Other Motions                                                8/16/2021
Discovery Cut-off                                               8/16/2021
Speedy Trial Deadline                               extended through 8/23/2021 on
                                                    5/ I 0/2021 conference cal L and through
                                                    8/27/2021 on 8/ 16/2021 conference call,
                                                    the Court finding that within the factual
                                                    and legal confines of this case, the ends
                                                    of justice outweigh the interest of the
                                                    public and the Defendant in a speedy
                                                    trial. 18 United States Code Section
                                                    3161 et seq.
Discovery out - Plaintiff to Defendant              furnished




August 19, 2021
                                              WALTER H. RICE
                                              UNITED ST A TES DISTRICT JUDGE
